Citation Nr: 0631834	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  04-44 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for lung and breathing 
problems, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
August 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which, inter alia, denied the 
veteran's claim seeking entitlement to service connection 
for lung and breathing problems, to include as due to 
exposure to herbicides.  In December 2005, the appellant 
testified at a Videoconference hearing before the 
undersigned Veterans Law Judge (Videoconference hearing); a 
copy of this transcript is associated with the record.  


FINDINGS OF FACT

There is no competent medical evidence linking the veteran's 
lung and breathing problems to service or to exposure to 
herbicides.


CONCLUSION OF LAW

The veteran's lung and breathing problems neither occurred 
in nor were aggravated by service, nor may they be presumed 
to have been so incurred due to exposure to herbicides.  
38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Collectively, January 2004, February 2004 and February 2005 
letters satisfied the four elements delineated in Pelegrini, 
supra.  Neither the veteran nor his representative has 
alleged any prejudice with respect to the timing of the 
notification, nor has any been shown.  The Board finds that 
the purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VA's notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
appellant was not provided with notice of the type of 
evidence necessary to establish an initial disability rating 
or effective date.  However, in light of the Board's 
determination that the criteria for service connection have 
not been met, no effective date or increased disability 
rating will be assigned, so there can be no possibility of 
any prejudice to the claimant under the holding in 
Dingess/Hartman.  The appellant has not alleged any 
prejudice with respect to the timing of the notification, 
nor has any been shown.

Service medical and personnel records, VA medical records, 
the veteran's December 2005 Videoconference hearing 
testimony, and lay statements have been associated with the 
record.  The Board is not aware of the existence of 
additional relevant evidence in connection with the 
appellant's claim.  VA has obtained, or made reasonable 
efforts to obtain, all evidence which might be relevant to 
the appellant's claim and VA has satisfied, to the extent 
possible, the duty to assist.  

For the above reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
issues discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
38 C.F.R. § 20.1102 (2005) (harmless error).

Analysis

In order to prevail on a claim for service connection there 
must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established 
by lay or medical evidence; and of a nexus between the in-
service injury or disease and the current disability 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  Service connection may be 
established under the provisions of 38 C.F.R. 
§ 3.303(b) when the evidence, regardless of its date, shows 
that an appellant had a chronic condition in service or 
during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2006).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases 
shall be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) (2006) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307(d) (2006) are also satisfied: Chloracne or other 
acneform disease consistent with chloracne; Type 2 Diabetes; 
Hodgkin's disease; chronic lymphocytic leukemia, multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2006); see also 69 
Fed. Reg. 31,882 (June 8, 2004); 68 Fed. Reg. 59,540-42 
(Oct. 6, 2003).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 68 Fed. Reg. 27,630-41 (May 20, 
2003).  

In the present case, the veteran contends that his lung and 
breathing problems are a result of exposure to Agent Orange 
(herbicides) while in service.  The veteran was diagnosed 
with obstructive airway disease (COPD) in April 2003.  At 
the time of his Videoconference hearing, he testified that 
he had served in Vietnam from September 1966 through August 
1967, and that he was exposed to Agent Orange while there.  
The veteran meets the criteria for presumption of exposure 
to herbicides while serving in Vietnam; however, under 38 
C.F.R. § 3.309, there is no presumption for COPD.  In fact, 
lung and breathing problems, other than respiratory cancers, 
have not been found to be associated with herbicide 
exposure.  Therefore, service connection for the veteran's 
lung and breathing problems due to herbicide exposure while 
in Vietnam cannot be granted.    

In addition to the presumption provisions for service 
connection due to exposure to herbicides, the Board has a 
duty to consider service connection on a direct basis.  
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).    

Service medical records do not reflect treatment for any 
lung or breathing disorders.  There is no indication of any 
breathing or lung problems on the veteran's separation 
Report of Medical Examination or his Report of Medical 
History.  The veteran has asserted that he has had lung and 
breathing problems since 1984.  The first post-service 
medical records showing treatment for the veteran's lung and 
breathing problems are from April 2003, over 35 years after 
his separation from service, when the veteran was diagnosed 
with obstructive airway disease.  Since then, he has 
received ongoing VA medical treatment for this disorder and 
has been given inhalers, but no link has been made between 
his COPD and his time in service.  Without medical evidence 
linking his condition with active duty service or a service-
connected disability, there is no basis upon which to 
establish direct service connection. 

In terms of the veteran's own statements, he, as a 
layperson, with no apparent medical expertise or training, 
is not competent to comment on the presence or etiology of a 
medical disorder.  Rather, medical evidence is needed to 
that effect.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Accordingly, service-connection on a direct basis 
for the veteran's breathing and lung problems is denied as 
the evidence fails to establish that the veteran's current 
condition is related to service.  Since the preponderance of 
the evidence is against this claim, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for lung and breathing problems, either 
as directly due to service or to Agent Orange exposure, is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


